Title: To James Madison from John Brice, Jr., 11 May 1807
From: Brice, John, Jr.
To: Madison, James



Sir
CustomHouse Baltimore 11 May 1807

I have just received f. the Schooner Crispin from washington, Seven Boxes & one Barrel being part of the goods addressed to you f the Brig Jacob that was cast away in North Carolina, which I have shipped on board the Schooner Ann of Alexandria, to sail to morrow for washington & now inclose you Bill of Loading therefore.  I have the Honor to be Very respectfully Sir Your mo ob Serv

Jno Brice Jr

